Citation Nr: 0931949	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-14 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for syncope, to include 
seizures and blackout spells. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for anxiety neurosis.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for inner ear 
infections.  

5.  Entitlement to service connection for cardiovascular 
disease, to include as secondary to PTSD.

6. Entitlement to service connection for bilateral eye 
condition, to include cataracts. 


ATTORNEY FOR THE BOARD

J. Horrigan. Counsel 


INTRODUCTION

The Veteran had active duty from March 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating action by the 
Houston, Texas, RO that denied service connection for PTSD, 
ear infections, heart disease, a bilateral eye disorder, and 
cataracts.  The RO also found that no new and material 
evidence had been presented to reopen a claim for service 
connection for anxiety reaction previously denied by the RO 
in an unappealed November 1976 rating action and a claim for 
service connection for vasovagal syncope, service connection 
for which had been severed by the RO in the unappealed rating 
action of November 1976. 

In June 2008 this case was remanded by the Board to the RO 
for further development.  The case is now before the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  In an unappealed rating decision in November 1976, the RO 
severed service connection for vasovagal syncope and denied 
service connection for anxiety reaction.  

2.  The additional evidence since the rating decision in 
November 1976 that severed service connection for vasovagal 
syncope and denied service connection for anxiety reaction is 
cumulative, redundant, or does not relate to an unestablished 
fact necessary to substantiate the claim.   

3.  PTSD was not demonstrated during service or currently.  

4.  The Veteran's inservice ear infections were acute and 
transitory which resolved without residuals noted currently.  

5.  Cardiovascular disease was not demonstrated during 
service or for many years thereafter and the Veteran's 
currently diagnosed coronary artery disease is unrelated to 
service in any way.  

6.  It has not been shown that the Veteran has an eye 
disorder to include cataracts that is causally related to 
service.  


CONCLUSIONS OF LAW

1.  The rating decision of November 1976 severing service 
connection for vasovagal syncope is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008).  

2.  The additional evidence presented since the rating 
decision in November 1976 is not new and material, and the 
claim for service connection for vasovagal episodes is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).  

3.  The rating decision of November 1976 denying service 
connection for anxiety reaction is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008). 

4.  The additional evidence presented since the rating 
decision in November 1976 is not new and material, and the 
claim for service connection for anxiety reaction is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008). 

5.  Posttraumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) (2008). 



6.  A disorder manifested by chronic ear infections or 
residuals thereof was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  

7.  Cardiovascular disease was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service based on the one-year presumption for a chronic 
disease.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

8.  A bilateral eye disability to include cataracts was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                         Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

                                           Duty to Notify

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice address the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided post-adjudication VCAA notice by letters, 
dated in February 2005 and March 2006.

The Veteran was notified of the type of evidence needed to 
substantiate the claims of service connection, that is: 
evidence of current disability; evidence of an injury or 
disease or event, causing an injury or disease, during 
service; and evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  On the claim of service 
connection for posttraumatic stress disorder, the Veteran was 
notified that he should provide a complete detailed 
description of any in-service traumatic event to include the 
names of those involved, dates, and places during which the 
incidents occurred.

On the claims to reopen, the Veteran was notified that new 
and material was needed to reopen the claims, that is, 
evidence not previously considered, which was not redundant 
or cumulative of evidence previously considered and that 
pertained to the reason the claims were previously denied.

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The March 2006 notice included the general 
provisions for the effective date of a claim and for the 
degree of disability assignable.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (elements of a new and 
material evidence claim).

As the VCAA notice came after the initial adjudications, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication. The procedural 
defect was cured as after the RO provided substantial 
content-complying VCAA notice, the claims were readjudicated 
as evidenced by the supplemental statement of the case, dated 
in June 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.)

                                                 Duty to 
Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained service treatment 
records, VA records, private medical records, and records of 
the Texas Department of Criminal Justice system.

The veteran was afforded a VA examination in conjunction with 
his claim of service connection for an ear and eye 
disability.

On the claims of service connection for posttraumatic stress 
disorder and heart disability, no VA examination or nexus 
opinion was obtained for the reason that the record is devoid 
of findings of PTSD or any link between the post-service 
heart disease and service.  Further, the Veteran generally 
has claimed that the heart disorder is related to PTSD, for 
which service connection has not been granted herein.  
Accordingly, there is no duty to assist the Veteran by 
obtaining a VA medical examination or medical opinion.  38 
C.F.R. § 3.159(c)(4)(A).

As new and material evidence to reopen the claims of service 
connection for syncope and anxiety neurosis has not been 
submitted, there is no duty to assist the Veteran by 
obtaining a VA medical examination or medical opinion.  38 
C.F.R. 
§ 3.159(c)(4)(C)(iii).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.
                                        
                                            New and Material 
Evidence

By an unappealed rating decision in November 1976, the RO 
severed service connection for vasovagal syncope on the basis 
that the Veteran's syncope preexisted service and was without 
inservice aggravation. The unappealed rating decision is 
final 38 U.S.C.A. § 7105.

The pertinent evidence of record at the time of the rating 
board's decision in November 1976 is summarized as follows:
 
Service medical documentation indicates that the Veteran was 
treated for syncope in August 1972, during which he gave a 
longstanding history of fainting when excited or injured.  He 
said the previous episode occurred in 1968 when injured in 
the leg. 

During a VA hospitalization in January 1975 for vasovagal 
episodes it was reported that the Veteran had had numerous 
episodes of transient loss of consciousness since the age of 
8. These episodes were said to occur when the Veteran was 
under sudden stress and were preceded by epigastric 
discomfort followed by loss of consciousness and falling 
without convulsions, after which the Veteran regained 
consciousness. 

In its unappealed rating action of November 1976 the RO also 
denied service connection for an anxiety disorder on the 
basis that, essentially, the Veteran did not have an acquired 
psychiatric disability during service and that his current 
neurotic symptoms were related not to service but rather to 
the Veteran's non service connected vasovagal syncope. The 
unappealed rating decision is final.  38 U.S.C.A. § 7105.
 
The pertinent evidence of record at the time of the 
unappealed rating action of November 1976 was:

Service medical documentation indicates the Veteran was 
afforded a psychiatric evaluation in June 1974 to determine 
suitability for continuation in service and at the conclusion 
of the evaluation the assessment was passive aggressive 
personality.  

Following a VA psychiatric examination in August 1975 the 
diagnosis was no psychiatric disorder found.  During a VA 
hospitalization in June and July 1976 psychological testing 
revealed no evidence of organic findings but did reveal 
evidence of hostility, suspiciousness, and a neurotic level 
of adjustment regarding vasovagal episodes. The diagnosis was 
anxiety neurosis, moderately severe, associated with 
vasovagal episodes.

                                                Current 
Applications 
 
Although the prior unappealed rating decision of November 
1976 is final, it may nevertheless be reopened if new and 
material evidence is presented. 38 U.S.C.A. 
§ 5108.  

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The basis for the decision in November 1976 severing service 
connection for vasovagal syncope was, essentially, that the 
Veteran's vasovagal syncope preexisted service and was not 
aggravated by service.  As for the denial of service 
connection for anxiety neurosis, the basis for the RO 
decision was that anxiety neurosis was an adjustment to 
vasovagal syncope and was neither related to service or to a 
service connected disability.  

                                                Vasovagal 
Syncope.  

The additional evidence consists of the following:

The evidence associated with the record since the November 
1976 rating action consists of a June 2005 VA medical 
examination report and clinical records from a state 
correctional system that reflected treatment for various 
disabilities during the 2000s.  Neither the clinical records 
nor the VA examination referenced any vasovagal syncope.  

In view of the above, it is obvious that no new and material 
evidence has been submitted to reopen the Veteran's claim for 
service connection for vasovagal episodes.  No evidence has 
been submitted subsequent to the November 1976 severance of 
service connection that relates to an unestablished fact 
necessary to substantiate the claim, namely that the 
Veteran's vasovagal syncope was either incurred in or 
aggravated by service.  Additionally, the Veteran's current 
contentions are duplicative of the previously submitted 
arguments regarding service connection.  As such, this 
evidence is not new and material.  In view of this, the claim 
is not reopened and the benefit-of- the-doubt standard of 
proof does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

                                          Anxiety Neurosis.  

The additional evidence consists of the following:

Clinical records from a state correctional system reflecting 
treatment for various disabilities in the 2000s make no 
reference to an anxiety neurosis or any other psychiatric 
disability.  A report of a June 2005 VA medical examination 
contains no references to any psychiatric disorder.  

In view of the above, it is also obvious that no new and 
material evidence has been submitted to reopen the Veteran's 
claim for service connection for anxiety neurosis. No 
evidence has been submitted subsequent to the November 1976 
denial of service connection for anxiety neurosis that 
relates to an unestablished fact necessary to substantiate 
the claim, namely that the Veteran has an anxiety neurosis 
that was either incurred in or aggravated by service.  In 
view of this, the claim for service connection for anxiety 
neurosis is also not reopened and the benefit-of- the-doubt 
standard of proof does not apply. Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

                                        Claims for Service 
Connection

                                                     Factual 
Basis 
                                       
On the Veteran's February 1972 examination prior to service 
enlistment, the Veteran's eyes, ears, heart, and vascular 
system were normal. He was also evaluated as psychiatrically 
and neurologically normal.  The Veteran's uncorrected distant 
vision was 20/40 in the right eye and 20/30 in the left eye. 
Blood pressure was recorded as 124/76.   Review of the 
service clinical documentation reveals that the Veteran was 
noted to have 20/40 unaided acuity in each eye on an 
optometry examination conducted in March 1972.  In August 
1972 the Veteran was seen for complaints of hearing loss and 
bloody discharge from the ears.  Examination revealed 
erythema and tenderness in both ears. 

In January 1973 the Veteran was again seen for complaints of 
pain in the right ear with a history of previous ear 
infection.  Examination showed wax build up in the right ear 
a well as a swollen ear drum. In December 1973 and January 
1974 the Veteran complained that his eyes hurt.  No diagnosis 
was rendered.  During a psychiatric evaluation in June 1974 
the Veteran complained of being harassed.  Evaluation 
revealed mild depression.  The impression was passive 
aggressive personality disorder. (The Board notes that 
congenital or developmental abnormalities, such as 
personality disorders, are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2008). While 
service connection may be granted, in limited circumstances, 
for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993)), there is no medical evidence 
or opinion even suggesting that such aggravation occurred in 
this case).  The service clinical record contains no 
complaints, findings, or diagnoses indicative of PTSD, 
cataracts or other eye pathology, or any cardiovascular 
disease.  On the Veteran's August 1974 examination prior to 
service discharge, no pertinent findings were noted on 
clinical evaluation. His blood pressure was 112/60.   Distant 
vision was 20/70 on the right and 2/40 on the left with both 
eyes correctable to 20/20.  

On VA examination in August 1975 no findings were noted in 
regard to the Veteran's ears. His distant vision was noted to 
be correctable to 20/20 in each eye.  After an evaluation of 
the cardiovascular system, it was noted that there were no 
cardiovascular symptoms except for bradycardia. The Veteran's 
blood pressure was 110/60.  Following a psychiatric 
evaluation the diagnosis was no psychiatric disorder found.  

Clinical records from a state correctional system indicate 
treatment from January 2003 to January 2005 for various 
disorders, to include coronary artery disease, hypertension, 
congestive heart failure, and a cataract on the right eye.  
The Veteran gave a history of cardiovascular problems since 
the 1990s.  On evaluation in January 2001 the Veteran's eyes 
were reported to be normal.  These records show that a large 
cataract on the right eye was noted in the summer of 2004.   

On VA examination in June 2005 it was noted that the 
Veteran's coronary artery disease was diagnosed in 2001 and 
he underwent open heart surgery at that time.   A diagnosis 
of coronary artery disease was rendered. The Veteran also 
complained of cataracts during the examination and he said 
that surgery was being scheduled.  Evaluation of the eyes was 
unremarkable except that the Veteran wore glasses as needed.
  
 During a VA hearing examination in June 2005 the Veteran 
gave a history of ear infections in the right ear during 
1993-1994.  He also reported episodes
of dizziness with occasional spinning.  No pertinent findings 
were reported.  

                                    Principles of Service 
Connection

Service connection may be granted for a disability which is 
the result of disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. 3.303(a).

For direct service connection to be awarded, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam 78 F.3d 604 (Fed.Cir.1996) (table).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as heart disease 
becomes manifest to a degree of 10 percent within one year 
from date of separation from service, the disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service. 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).  Here, the Veteran is not 
contending that his disorders are related to combat.  

                                                         
Analysis

                                                            
PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. 38 
C.F.R. § 3.304(f).   To the extent that the Veteran declares 
that he has PTSD related to service, where as here, the 
determinative issue involves a question of a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim because a layperson is not competent 
to diagnose posttraumatic stress disorder, as by regulation 
the diagnosis of posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance 38 
C.F.R. § 4.125, that is, a diagnosis that conforms to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV). 38 C.F.R. § 3.304(f).

For this reason, the Board rejects the Veteran's statements 
as competent evidence that he has PTSD related to service. 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case the medical evidence in the claims folder from 
service to the present, both VA and private, does not reveal 
any findings, suggestions or diagnosis of PTSD.  Since that 
is the case, and given the Veteran's status as a layman who 
cannot render a competent diagnosis of PTSD, it is apparent 
that the requirements for service connection for PTSD as 
delineated in 38 C.F.R. § 3.304(f) have not been met in this 
case.                                

                                          Inner Ear 
Infections.  

The Veteran's service medical records contain an entry in 
August 1972 reflecting treatment in August 1972 for 
complaints of hearing loss and bloody discharge from the 
ears.  Examination revealed erythema and tenderness in both 
ears. In January 1973, during service, the Veteran was again 
seen for complaints of pain in the right ear with a history 
of previous ear infection.  Examination showed wax build up 
in the right ear a well as a swollen ear drum. 

While it is thus apparent that the Veteran had infections in 
his ears during service, these inservice ear complaints were 
apparently acute and transitory and resolved without 
residuals.  Moreover, while the Veteran has given a history 
of ear infections in the early 1990s, there is no clinical 
confirmation of this treatment in the claims folder and, more 
importantly, no competent evidence of any current problem 
with inner ear infections.   

As noted in a previous section of this decision, a grant of 
service connection requires more than inservice evidence of 
disability, but also requires competent evidence of current 
disability and evidence of nexus between the claimed in-
service disease or injury and the present disease or injury.  
See 38 U.S.C.A. § 1110; Caluza v. Brown, Supra.  In this 
case, the record is devoid of any competent medical evidence 
that the Veteran has a chronic disorder causing ear 
infections at the present time.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  
Since that is the case, the requirements for granting service 
connection for inner ear infections have clearly not been met 
and this claim must be denied.  

                                           Coronary Artery 
Disease 

The Veteran's service medical documentation contains no 
findings or diagnosis of any cardiovascular disease, to 
include coronary artery disease.  The first findings 
indicative of any such disorder dates from the early 2000s, 
more than 25 years after service discharge.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints).  Moreover, the record otherwise contains no 
competent medical evidence that would associate the Veteran's 
current cardiovascular disability to service.  Since that is 
the case, the criteria for service connection as outlined in 
Caluza v. Brown, supra, have not been met.  The veteran's 
assertion of a link between service and his cardiovascular 
disease is the only evidence associating his currently 
diagnosed coronary artery disease to service. This 
unsubstantiated assertion amounts to an opinion about a 
matter of medical causation. Again, however, there no 
indication from the record, though, that the Veteran has any 
medical training or expertise. As a layman, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). Since the record does not contain competent 
evidence of a relationship between cardiovascular disease and 
service, service connection for coronary artery disease must 
also be denied.

The Board also notes that the Veteran has asserted that his 
coronary artery disease is related to his PTSD.  However, as 
service connection has been denied for PTSD, it is apparent 
that service connection for coronary artery disease as 
secondary to that disorder under 38 C.F.R. § 3.310 is not for 
consideration.  



                               Cataracts and Bilateral Eye 
Disorders    

The Board notes initially that the Veteran's service medical 
documentation contains no findings, complaints, or diagnosis 
of any cataracts.  Review of the record indicates no findings 
of any cataracts until the early 2000s, at least 25 years 
after service discharge.  Moreover, the record is devoid of 
any competent evidence that would tend to associate the 
Veteran's current cataracts with service. To the extent that 
the Veteran relates his current cataracts to service, where 
as here the determination involves questions of a medical 
diagnosis, not capable of lay observation, or of medical 
causation, a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation. For this reason, the Board rejects the 
veteran's statements and testimony as competent evidence to 
substantiate the claim for service connection for cataracts. 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In regard to the Veteran's claim for service connection for a 
bilateral eye disability other than cataracts the Board notes 
that while the Veteran's service medical documentation does 
reflect occasional changes in visual acuity during service no 
ocular pathology was identified during service or on the 
discharge examination and the Veteran's vision was 
correctable to 20/20 at the time of separation and similar 
findings were reported on a VA examination conducted in 1975, 
about a year after service.  The Veteran's eyes were said to 
be normal after a physical evaluation in January 2003.  
Moreover, a review of the post service evidence in its 
entirety, to include a June 2005 VA examination fails to 
establish that the Veteran currently has any eye pathology at 
present save the cataracts discussed above.  Since there is 
no medical evidence of a current disability affecting the 
eyes besides cataracts, and since no such eye pathology was 
noted in service, it is apparent that the requirements for 
service connection, as outlined in Caluza v. Brown, supra, 
have also not been met in regard to this claim. 
 
                                       
                                                           
ORDER

New and material evidence not having been submitted, the 
Veteran's application to reopen a claim for service 
connection for vasovagal sycope, to include seizures and 
blackout spells, is denied.      

New and material evidence not having been submitted, the 
Veteran's application to reopen a claim for service 
connection for anxiety neurosis is denied.  

Entitlement to service connection for PTSD is denied.    

Entitlement to service connection for inner ear infections is 
denied.   

Entitlement to service connection for cardiovascular disease, 
to include as secondary to PTSD, is denied.  

Entitlement to service connection for bilateral eye 
condition, to include cataracts, is denied.     



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


